DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recites “wherein each plate comprises a respective first collector…and a respective second collector”. Thus, a plurality of collectors recited because a plurality of plates claimed. Line 8 recites “said first collector and said second 
For examination purposes, claim 1 is construed as reciting an assembly of heat exchange elements, wherein each heat exchange element includes a first collector and a second collector being fixed to opposite sides of a plate.
Claims 2-11 are also rejected due to their dependence of claim 1.
Claim 6 recites “wherein said at least one of said first collector and second collector of each plate comprises two walls which are sandwiched together”. It is unclear if the collector(s) has/have two walls that are parts of the collector(s), or the two walls are another parts of different element.
For examination purposes, the two walls in claim 6 are construed as parts of the plate, which are sandwiched between at least one of said first collector and second collector.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giegerich (US Patent No. 2,554,185) in view of Appleyard (US Patent No. 3,506,064).
Regarding claim 1, Giegerich discloses a plate heat exchanger (radiator 3) for internals of isothermal chemical reactors (Giegerich is capable to perform this intended use), said plate heat exchanger comprising a plurality of heat exchange elements in the form of plates (sheets of metal plates 5, Fig. 2), each plate having an essentially rectangular shape (see Fig. 1), wherein each plate comprises two walls which are joined together and spaced apart (the space apart parallel walls forming tubular section 10 and are joined at edge 11), so as to form an internal passage (10 and 10’) for a heat exchange medium (flowing within tubular sections 10 and 10’), and wherein each plate comprises a respective first collector (elbow 4, Figs. 3 and 4) for feeding said medium to said passage and a respective second collector (another elbow 4 at opposite end of the radiator 3) for receiving said medium from said passage, said first collector and said second collector being fixed to opposite sides of said plate (see Fig. 1), wherein:
at least one of said first collector and second collector of each plate extends along a plate edge (the periphery of the tube as shown in Fig. 2) and comprises edge surfaces (surfaces of edges 16) which are planar and parallel to respective planar end portions of said plate (the end of the tube in Fig. 2), in such a way that said edge surfaces of said at least one of said first collector and second collector and said end portions form parallel and plane matching surfaces (see the shape of the edges 16 corresponds to the tubes; and the indented portions 15 that are fitted over the ribs 6 and 8 of the tube and are welded together, Figs. 2 and 4, and col. 3, lines 9-18), which are welded together automatically by a laser welding (note that “… are welded together automatically by a laser welding” is a product-by-process limitation. “automatically” also does not bear weight on the structure of welded pieces and the process of laser 
Giegerich fails to explicitly disclose wherein each plate comprises two walls which are joined together along their perimeter which corresponds to a perimeter of the plate.
 Appleyard discloses each plate comprises two walls (two plates, see Figs. 1 and 2) which are joined together along their perimeter which corresponds to a perimeter of the plate (the plates are welded together at edge 8 at periphery of the plates 2).
It is understood that such separated plates may be stacked during transport and are welded together at the installation site. Therefore, compared to Giegerich’s folded plates, separated plates in Appleyard reduce shipping space when the plates are stacked.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each plate comprises two walls which are joined together along their perimeter which corresponds to a perimeter of the plate in Giegerich as taught by Appleyard in order for economics in delivering the heat exchanger plate.
Regarding claim 2, Giegerich as modified further discloses wherein said at least one of said first collector and second collector of each plate is in a form of a clamp (the hollow elbow 4 has two flanges that are in clamp shape and fitted over the corrugated surface of the tube).
Regarding claim 3, Giegerich as modified further discloses wherein said at least one of said first collector and second collector of each plate (4) is C-shaped comprising two flanges (the elbow 4 is hollow and the two edges 16 and indented portions 15) which parallel overlap with said end portions of each of the plates (see claim 1 above and col. 3, lines 9-18 Giegerich).
Regarding claim 4, Giegerich as modified further discloses said at least one of said first collector and second collector of each plate (4) being connected to a feeding or receiving pipe (at side 13 that connects to casing 2 for supplying fluid, col. 2, lines 39-48 and col. 3, lines 9-18) and having a cross-section which decreases in a direction away from said pipe (the elbow 4 is in a triangular shape with a hypotenuse side 14).
Regarding claim 5, Giegerich as modified further discloses wherein said at least one of said first collector and second collector of each plate (4) has a trapezoidal or triangular shape (see Fig. 3) with a zone of maximum height (at side 13) in proximity of said pipe (inlet/outlet in casing 2), and the height decreases in a direction away from said pipe (see Fig. 3).
Regarding claim 6, Giegerich as modified further discloses wherein said at least one of said first collector and second collector of each plate (4), comprises two walls (the upper and lower walls of the elbow 4 in Fig. 4) which are sandwiched together (the joint structure of the elbow 4 and radiator 3 is sandwiched), said two walls having 
Regarding claim 7, Giegerich as modified further discloses wherein a first wall (lower wall of the elbow 4 in Fig. 4) of said two walls of said at least one of said first collector and second collector of each plate (4) is formed by a portion of a wall (lower wall of the tube 10) of the two walls (the upper and lower walls of the elbow 4) of one of the plates (lower plate 5) which extends beyond a peripheral edge of said wall of the two walls (as shown above, the end of side 12 of elbow 4 is fitted over the end of the tube, therefore the lower wall of elbow 4 extends and overlap the lower tube periphery end).
Regarding claim 8, Giegerich as modified further discloses wherein comprising a cover which is applied onto each plate (upper wall of the elbow 4 in Fig. 4 that is joined to the upper wall of the tube) and forms the remaining second wall (upper wall) of said one of said first collector and second collector of each plate (4).
Regarding claim 9, Giegerich as modified further discloses wherein comprising welds (at upper edge 16) which close said cover of each plate (to seal the gaps) and which are performed on a same side (upper side in Fig. 4) of an assembly (Fig. 1) formed by each plate and at least one of said first collector and second collector of each plate.
Regarding claim 10
Regarding claim 11, Giegerich as modified further discloses wherein each plate has a pressed plate body or a sandwich plate body (the sheets 5 as modified is in a shape of a pressed plate).
Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, regarding the plate perimeter (page 5 of remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e., Giegerich in view of Appleyard).
In response to applicant’s argument regarding laser welding (page 6 of remarks), it is noted that the recitation “welded together automatically by a laser welding” is product-by-process limitation which does not appear to imply a distinctive structure to other welding methods. Therefore, Giegerich discloses the required welding structure. 
In response to applicant’s argument that Giegerich’s resulting matching surfaces extend parallel and plane for only portions of the collector’s side 12 (see “Third” part of the argument on pages 7 and 8), the “parallel and plane matching surfaces” as recited may be referred as the matching corrugated surfaces of the collector 12 and the tube end in Fig. 2, both in a continuous line as matching contours. Further, each of the portions of collector 12 (portion 16, indented portions 15 and “oblique” portions in between) are all parallel with a respective adjacent portions at the tube end, so that they form an overlapping connection and welded together. As shown in Fig. 4, the flared or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763